DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, paragraph [0003], line 4, “an” should be replaced by --and--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 12-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 1-2, “the diameter of the first orifice” lacks antecedent basis because the “orifice” is not defined in such a manner, i.e., as a circular orifice, as to have an inherent diameter.  The orifice could be in the form of a slot, which is not a shape generally considered to have a diameter.  Also, in claim 5, lines 2-3, the phrase “the second orifice is between 1.5 mm and 3.0 mm” is confusing or incomplete, since it is unclear as to what dimension of the orifice has such a size range.

In claim 12, “the pressure drop of the gas”, “the gas supply”, “the pressure drop of the liquid”, and “the liquid supply” each lack antecedent basis.
In claim 15, “the pressure of the liquid” and the “the pressure of the gas” lack antecedent basis.
In claim 16, lines 1-2, “the diameter of the first orifice” lacks antecedent basis because the “orifice” is not defined in such a manner, i.e., as a circular orifice, as to have an inherent diameter.  The orifice could be in the form of a slot, which is not a shape generally considered to have a diameter.  Also, in claim 16, lines 2-3, the phrase “the second orifice is between 1.5 mm and 3.0 mm” is confusing or incomplete, since it is unclear as to what dimension of the orifice has such a size range.
In claim 18, “the gas supply” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 2070587 A1.
EP 2070587 A1 (Figs. 2 and 4; paragraphs [0011], [0012], [0017], [0031]-[0034], [0036], [0039], claims 2, 10, and 11) teaches a beverage mixing assembly including a mixer body (6) having a first upstream inlet (4) for the gas, the first upstream inlet including a section of reduced diameter tubing (7) in the form of a capillary tube that produces a choked flow of gas entering through the first orifice to the mixer body, the mixer body also having a second upstream inlet (2) having a second orifice at the inlet to the mixer body to spray the liquid into the gas from the first orifice, the first and second orifices being axially opposite to one another, with the outlet from the mixer body (17) extending transversely to the first upstream inlet.  It is noted that claims 10 
EP ‘587 also teaches the well known use of chillers within the art to chill the formed solution (see paragraph [0017]).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2070587 A1.
EP 2070587 A1, as applied above substantially discloses applicant’s invention as recited by instant claims 5, 6, 16, and 17, except for the specific dimensional characteristics of the gas and liquid inlets and the T-pipe mixer body.  It is noted that the reference clearly teaches applicant’s preferred gas orifice diameter (see paragraph [0036] and claim 2), and wherein Figure 4 of the reference teaches relative sizes of the gas and liquid inlets and the mixer body diameter.  In view of the specific teaching of applicant’s preferred gas inlet size as well as the relative sizes shown for the other claimed dimensions in Figure 4 of the reference, it would have been obvious for an artisan to optimize the device size ranges by way of routine experimentation given the clear disclosure of the reference apparatus.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose a check valve downstream of the capillary tube and upstream of the gas inlet to the mixer body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/9-11-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776